Title: Steuben to the Speaker of the Senate, [3 June 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Virginia Assembly


        
          [3 June 1781]
         Quelques jours passé J’ai eu L’honneur de vous informer de L’Etat de La Ligne de Virginie en General. J’espere que Vous avez fait connaitre a L’honorable Assemble le contenue de cette Lettre. Croyant necessaire que Les Legislative soient au fait du nombre des trouppes que cet Etat tiens en Campagne.
        A present je prens la Liberté de vous depeindre La situation des trouppes presentement assemblée a cette place. Par le retour cy joint vous verrez le nombre qui est entres. La pluspart de ces gens arriverent depourvue de toute article d’habillement.
        Par mon ordre les souliers, chemisses et autres articles qui se trouverent dans les magazins de l’Etat furent distribues. Le Retour cy joint vous marquerat le nombre, et en le comparent avec le nombre d’hommes present, vous trouverai combien il en qui sont depourvue des necessaire pour etre en etat de faire service.
        C’est avec douleur que je vois augmenter tout les jours le nombre des malades, consequence naturelle quand les gens sont expose a L’humidite sans avoir L’habillements necessaires. La desertions on ete un autres suite. Le soldat qui sacrifierai volontier sa vie dans un combat a sa patrie devant L’Ennemie revolte de se voir prise de misere faute d’habillemen.
        Pour tout habillement je n’esperai, que des chemisses, des soulier des overals, des petits jackets de toile des hunting shirts et des blanquettes, Articles que je croyais obtenir facilement puisqu’ils peuvent etre fait dans le pais. Et je n’esperai pas que dans le mois de juin toute L’Etat de Virginie n’aurait pas fournis ces articles pour 500 hommes, qui ne sont que la sixieme partie du draft que L’assemblee a vouer dans le mois de Nov.
        Le Battaillion du Collonel jaskins [Gaskins] est armé des Arms qui sont arrivée de Philadelphie, mais il n’y avait pas une Giberne. Gen. Greene et moi meme ont mentionné cet objet dans nos requisitions dans le mois de novembre. Plusieurs fois J’ai reitire ma demande sur cet Article au Gouvernement, representant que parmi les Articles necessaires, les selles pour la Cavallerie et les Gibernes pour L’Infanterie devrait etre les premiers objets puisqu’il demandait plus de temps a les faire. Cependent Monsieur pas une seule Giberne peut maintenant etre fournié de L’Etat et J’ignore meme si jamais une seule a été commandé.
        Je vous suplie Monsieur de mettre ceci devant L’honorable Assemblé. C’est avec douleur que je doit representer des Choses  de cette nature Mais je m’interest de me vois justifier devant L’ Assemble et devant le bon peuple de cet Etat que le retard de mettre ces trouppes en Campagne n’est point une suite de ma negligence.
        Voila cet pauvre Battaillion campé dans le bois perissant sans pouvoir L’Employer pour la Service, sans meme pouvoir les Exercer faute de soulier et des chemises. Je vous suplie M: de m’indiquer a qui je doit m’addresser pour pouvoir remedier a cette triste situation.
      